Citation Nr: 0534219	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-29 239A	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pain of multiple joints other than the wrists, 
to include claimed as secondary to service-connected 
tendonitis and synovitis of the right wrist and the left 
wrist.

2.  Entitlement to an evaluation in excess of 10 percent for 
tendonitis and synovitis of the right wrist.

3.   Entitlement to an evaluation in excess of 10 percent for 
tendonitis and synovitis of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  May 1997 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to an evaluation in excess of 20 percent for tendonitis and 
synovitis of both wrists.  

In May 1999 and in September 2003, the Board remanded this 
case to the RO.  The Board's May 1999 remand contained a 
remand order directing the RO to rate the disabilities of the 
right wrist and of the left wrist separately, which was done.  
In addition, while the case was in remand status following 
the Board's September 2003 remand, a rating decision in May 
2005 granted entitlement to service connection for a painful 
scar on the palmar surface of the left wrist, status post 
carpal tunnel release, and assigned an evaluation of 10 
percent effective April 8, 2004, the date of a VA medical 
examination.  The case was most recently returned to the 
Board in August 2005. 

The issue of entitlement to service connection for a 
disability manifested by pain of multiple joints other than 
the wrists, to include claimed as secondary to service-
connected tendonitis and synovitis of the right wrist and the 
left wrist is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Tendonitis and synovitis of the right wrist is primarily 
manifested by slight limitation of motion and mild pain on 
use, without muscle impairment or significant functional 
loss.

3.  Tendonitis and synovitis of the left wrist is primarily 
manifested by slight limitation of motion and mild pain on 
use, without muscle impairment or significant functional 
loss.

CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for tendonitis and 
synovitis of the right wrist are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.31, 
4.40, 4.71a, Diagnostic Code 5215 (2005).

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for tendonitis and 
synovitis of the left wrist are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.31, 
4.40, 4.71a, Diagnostic Code 5215 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter sent to the veteran in March 2004 
informed him of the evidence needed to substantiate his 
increased rating claims, of the evidence which VA had 
obtained and would attempt to obtain, and of the evidence 
which he should submit in support of his claims.  The AMC's 
March 2004 letter also advised the veteran to submit to VA 
any evidence in his possession which he thought might support 
his claims.  The AMC's March 2004 VCAA notice letter thus 
contained all four of the required elements of notice listed 
by the Court in Pelegrini II.  

The Board notes that the VCAA notice furnished to the veteran 
by the AMC was remedial in nature and that, because VCAA 
notice was not mandated at the time of the initial RO 
decision on the veteran's claims in May 1997, it was not 
error to provide the VCAA notice after the initial decision.  
See Pelegrini II, 18 Vet. App. at 120.  Furthermore, the 
veteran and his representative have had ample opportunity 
during the eight years the veteran's claims on appeal have 
been pending to identify and present pertinent evidence.  For 
these reasons, the Board concludes that the veteran will be 
in no way prejudiced by the Board's proceeding to issue a 
decision on the claims decided herein and that VA's duty to 
notify has been satisfactorily fulfilled.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the records of 
the veteran's treatment during the appeal period at the VA 
Medical Center (VAMC) in Miami, Florida, which he requested 
that VA obtain and consider.  In addition, VA afforded the 
veteran VA medical examinations of his wrists, with 
diagnostic studies, in November 1999 and in April 2004 to 
determine the nature and severity of his service-connected 
disabilities of the wrists.  The veteran and his 
representative have not identified any additional existing 
evidence which might be pertinent to his claims currently 
before the Board for appellate review.  Therefore, the Board 
finds that further assistance is not required and the issues 
decided herein are ready for appellate review.  

II  Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

38 C.F.R. § 4.71a provides that the diseases under Diagnostic 
Codes 5013 through 5024, including Diagnostic Code 5020, 
pertaining to synovitis, and Diagnostic Code 5024, pertaining 
to tenosynovitis, will be rated on limitation of motion of 
affected parts as arthritis, degenerative.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis, provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  In the absence of limitation of 
motion, Diagnostic Code 5003 provides as follows: With X-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, rate as 10 percent disabling; 
and, with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, rate as 20 percent disabling.  
However, Note (2) to Diagnostic Code 5003 provides that the 
provision concerning the assignment of 10 percent and 20 
percent ratings will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, Diagnostic Code 5215, pertaining to 
limitation of motion of a wrist, provides that an evaluation 
of 10 percent is warranted for limitation of motion of a 
wrist with palmar flexion limited in line with the forearm.  
An evaluation of 10 percent is also warranted for limitation 
of motion of a wrist with dorsiflexion less than 15 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5214, pertaining to 
ankylosis of a wrist, provides that ankylosis favorable in 20 
degree to 30 degree dorsiflexion warrants an evaluation of 20 
percent for the minor extremity and 30 percent for the major 
extremity.  Ankylosis of a wrist in any other position except 
favorable warrants an evaluation of 30 percent for the minor 
extremity and 40 percent for the major extremity.  
Unfavorable ankylosis of a wrist warrants an evaluation of 40 
percent for the minor extremity and 50 percent for the major 
extremity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2005)

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: Less movement than normal; More movement than 
normal; Weakened movement; Excess fatigability; 
Incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005). 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

A diagnostic code based on limitation of motion of a joint 
does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, 
which prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2005).

"Tendonitis" or tendinitis is inflammation of tendons and 
of tendon-muscle attachments.  See Dorland's Illustrated 
Medical Dictionary  (Dorland's) 1667 
(28th ed., 1994).  "Synovitis" is inflammation of a synovial 
membrane, which is usually painful, particularly on motion, 
and is characterized by a fluctuating swelling due to 
effusion within a synovial sac.  See Dorland's at 1645.

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).
    
III  Factual Background 

At a VA outpatient clinic in August 1997, the range of motion 
of the veteran's wrists was noted to be full.  Palmar flexion 
of each wrist was to 70 degrees, with pain, and dorsiflexion 
of each wrist was to 50 degrees, with pain.  

At the VA outpatient clinic in December 1997, the treating VA 
physician found that the veteran had no synovitis of the 
wrists but that his wrists were tender on hyperextension.

VA X-rays of the veteran's wrists in November 1999 were 
negative.

At a VA joints examination in November 1999, it was noted 
that in service the veteran sustained frostbite, underwent a 
left carpal tunnel release, and received treatment for right 
wrist symptoms of injections.  The veteran was wearing 
bilateral wrist supports.  He was being seen in the VA 
orthopedic clinic for diagnoses of synovitis and tendonitis 
of the wrists.  On examination, flexion and dorsiflexion of 
the veteran's wrists was to 75 degrees, bilaterally.  There 
was tenderness in the wrists and the capsular areas to 
palpation and generalized tenderness in the palm and dorsum 
of each hand.  Although there was no weakness in the hand, 
the veteran could not flex the fingers of his right hand to 
the point where they would barely touch the palmar crease.  
Movement of the left hand was somewhat closer to normal.  The 
diagnoses were chronic synovitis of the wrists, with chronic 
tendonitis of both hands and wrists, right worse than left.

At a VA outpatient clinic in November 2000, the treating 
physician found that the veteran had full range of motion of 
his wrists without synovitis.

At the VA outpatient clinic in July 2001 and in August 2002 
and in subsequent visits, the veteran complained that his 
hands hurt and it was noted that he was receiving injections.

VA nerve conduction studies (NCS) and a VA electromyelogram 
(EMG) of the veteran's upper extremities conducted in 
September 2003 resulted in an impression that there was 
evidence of bilateral ulnar neuropathy and bilateral median 
neuropathy at the wrist which could represent peripheral 
motor sensory polyneuropathy.  

At a VA outpatient clinic in September 2003, it was noted 
that the veteran has the disease of diabetes mellitus.  

At the VA outpatient clinic in March 2004, the veteran was 
seen for follow-up of his complaint of bilateral hand pain.  
He was using wrist braces and taking Motrin but he stated 
that he still had pain at some level nearly all the time.  
The treating physician noted that the veteran had diabetes 
underlying the possible upper extremity polyneuropathy found 
in September 2003 through the VA NCS and EMG.

At a VA examination in April 2004, the veteran's complaints 
concerning his wrists included: continuous pain, weakness, 
stiffness, and swelling; a sensation of increased heat and 
cold; and pain in the wrists aggravated by lifting or 
driving.  The veteran indicated that he would soak his wrists 
in hot water to relieve pain, and he also obtained relief 
from wearing a brace on the left wrist during the day and 
wearing braces on both wrists at night and periodically 
receiving injections of cortisone into his wrists.  On 
examination, the alignment of the veteran's wrists and 
fingers was normal.  There was no swelling, no increased 
heat, and no weakness on manual muscle testing of the 
musculature of the flexors or extensors of the wrists or 
fingers.  The veteran had normal pulses.  He had a well-
healed scar over the palmar surface of the left wrist, which 
was painful to touch.  There was slight wasting of the left 
thenar eminence.  Tinel's sign on both wrists was negative.  
Range of motion of the hands was full.  Palmar flexion of the 
right wrist was to 50 degrees and palmar flexion of the left 
wrist was to 50/80 degrees.  Dorsiflexion (extension) of the 
right wrist was to 50 degrees and dorsiflexion of the left 
wrist was to 50/70 degrees.  

The VA examining physician reported that there was no 
evidence of any fatigue, or weakness with repetitive motions 
of the veteran's wrists.  Although the veteran complained of 
mild pain at the extremes of motion of his wrists, such pain 
was not a factor increasing the limitation of motion of his 
wrists.  The examiner thought that any flare-ups of the 
veteran's wrist pain would not increase the limitation of 
motion of his wrists.  The examiner noted that X-rays of the 
veteran's wrists were negative with no evidence of any 
pathology.  The diagnosis was status post left carpal tunnel 
release.  The examiner stated opinions that: the veteran's 
daily activities would not be impaired by repetitive motions 
of his wrists; and that the veteran's subjective complaints 
of pain were not supported by the objective findings of the 
examination.

IV  Analysis

In evaluating the veteran's tendonitis/synovitis of the right 
wrist and left wrist, the Board first notes that there is no 
competent medical evidence of record showing impairment of 
the muscles of his wrists, and so the criteria for rating 
impairment of muscles due to injury are not for application 
in this case.  

The Board also notes that the September 2003 VA NCS and EMG 
were suggestive of a neurological disease or deficit of the 
veteran's upper extremities, which is not a service-connected 
disability for the veteran, and that it was thought  that 
such neurological deficit of the upper extremities might be 
related to the veteran's diagnosed diabetes mellitus, which 
is also not a service connected disability.  Nevertheless, 
because there is no competent medical evidence of record 
which distinguishes the signs and symptoms of service-
connected tendonitis/synovitis of the right wrist and left 
wrist from those of any such non-service-connected 
disabilities of the upper extremities, the Board finds that 
the service-connected disabilities should be rated on 
consideration of the reported limitation of motion and pain 
supported by adequate pathology which was found by VA 
treating and examining physicians without diminishment for 
any effects of non-service-connected neurological disease or 
deficits of the veteran's upper extremities.  

The ranges of motion of the veteran's wrists during the 
appeal period reported by VA physicians in August 1997, 
November 1999, November 2000, and April 2004 do not meet the 
schedular criteria of Diagnostic Code 5215 for a compensable 
(10 percent) evaluation.  (Ankylosis of the veteran's wrists 
has never been alleged by him or found by any physician, and 
so the criteria of Diagnostic Code 5214 for entitlement to 
higher ratings are likewise not met.)  

The question then arises whether the veteran is entitled to a 
compensable evaluation by application of some other provision 
of applicable law or regulation.  Upon careful consideration 
of the record in this case, the Board finds that the wrist 
pain which treating and examining VA physicians found in 
August 1997, December 1997, and April 2004 warrants an 
evaluation of 10 percent, but no more, under the provision of 
38 C.F.R. § 4.40 which recognizes that a part of the 
musculoskeletal system which becomes painful on use is 
disabled.  (The same result, entitlement to an evaluation of 
10 percent, may be reached by application of 38 C.F.R. § 4.59 
or by application of the provisions of Diagnostic Codes 5003-
5215.)  

However, because the VA examining physician in April 2004 
found that the veteran's daily activities are not impaired by 
his service-connected disabilities of the wrists, that 
repeated use of the wrists does not result in weakness or 
fatigue, and that any flare-ups of wrist pain would not 
produce greater limitation of motion due to pain on use, the 
Board finds that entitlement to an evaluation in excess of 10 
percent for tendonitis/synovitis of the right wrist and left 
wrist is not warranted by application of 38 C.F.R. § 4.45 or 
by application of the holding in DeLuca, supra.  

For these reasons, the Board concludes that entitlement to 
evaluations in excess of 10 percent for tendonitis/synovitis 
of the right wrist and left wrist is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.40, 
4.71a, Diagnostic Code 5215 (2005).

The Board has also considered the issue of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, there is no indication in the record 
that the veteran's wrist disorders are in any way exceptional 
or unusual so as to render impractical the application of 
regular schedular standards.  For example, there has been no 
showing that the veteran's service-connected wrist disorders 
have markedly interfered with his employment or required 
frequent hospitalizations.  In this regard, the Board notes 
that the veteran indicated to the VA examiner in April 2004 
that he stopped working for the United States Postal Service 
in June 2003 due to difficulties with walking, standing, 
climbing stairs, and lifting, and that the veteran's claimed 
pains in the back, the left knee, and other joints (other 
than the wrists) are not service-connected disabilities.  
Thus, a referral for an evaluation on an extraschedular basis 
is not warranted.  The Board is, therefore, not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claims for evaluations in excess of 10 percent for 
tendonitis/synovitis of the right wrist and left wrist, the 
benefit of the doubt doctrine does not apply on those issues.  
38 U.S.C.A. § 5107(b) (West 2002). 
        
ORDER

Entitlement to an evaluation in excess of 10 percent for 
tendonitis and synovitis of the right wrist is denied.

Entitlement to an evaluation in excess of 10 percent for 
tendonitis and synovitis of the left wrist is denied.

REMAND

The Board notes that a rating decision in December 2002 
denied the veteran's claim of entitlement to service 
connection for a disability manifested by pain of multiple 
joints other than the wrists, to include claimed as secondary 
to service-connected tendonitis and synovitis of the right 
wrist and the left wrist.  A statement was received by the RO 
from the veteran in February 2003 in which he disagreed with 
the December 2002 rating action and requested that a 
statement of the case on that issue be furnished to him.  The 
Board finds that the veteran's statement received in February 
2003 constituted a timely notice of disagreement with the 
RO's denial of his claim for service connection for a 
disability manifested by pain of multiple joints other than 
the wrists.  See 38 C.F.R. § 20.200, 20.201, 20.300, 
20.302(a) (2005).  Appropriate action, including issuance of 
a statement of the case, is therefore necessary with regard 
to the issue of entitlement to service connection for a 
disability manifested by pain of multiple joints other than 
the wrists, to include claimed as secondary to service-
connected tendonitis and synovitis of the right wrist and the 
left wrist, see 38 C.F.R. § 19.26 (2005), and this case will 
be remanded for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the issue of entitlement to service connection 
for a disability manifested by pain of multiple joints other 
than the wrists, to include claimed as secondary to service-
connected tendonitis and synovitis of the right wrist and the 
left wrist, is hereby REMANDED to the RO via the AMC for the 
following actions:

The AMC should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed the issue of entitlement to 
service connection for a disability 
manifested by pain of multiple joints 
other than the wrists, to include claimed 
as secondary to service-connected 
tendonitis and synovitis of the right 
wrist and the left wrist.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


